DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note

Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans et al. (USP 6,164,406, hereinafter Diekhans) in view of Kang et al. .
Regarding claim 1, Diekhans teaches:
A system comprising:
	a vehicle including a front axle steering system, a rear axle steering system, (see at least Figs. 7-12, disclosing a front axle steering FA and rear axle steering RA for an agricultural machine, i.e. a vehicle), one or more vehicle environment sensors (see at least Fig. 7, elements 4 and 11; Col. 8, lines 50-66, disclosing a measurement transducer 4 and 11, i.e. vehicle environment sensors), and a controller operatively coupled with the front axle steering system, the rear axle steering system, and the one or more vehicle environment sensors, wherein the controller is configured to (See at least Col. 10, lines 65-67; Fig. 11, disclosing a microprocessor 28 with microcontroller 29, i.e. a controller):
	…
detect presence of a lateral force on the vehicle (see at least Col. 8, lines 23-27, disclosing compensating for lateral force, i.e. at least detection of a lateral force on the vehicle; see also Col. 3, lines 30-44, disclosing compensating for downward-drift (also called sideward pull), i.e. due to lateral forces acting on the machine);
in response to detection of the lateral force on the vehicle (see at least Col. 8 lines 23-27, disclosing compensating for lateral force)…
…then compensate for the lateral force acting on the vehicle by turning both of the front axle steering system and the rear axle steering system to a crab steering correction angle (See at .
Diekhans does not explicitly teach:
…operate the vehicle in an electronic steering mode of operation at a desired vehicle speed;…
…in response to input from the one or more vehicle environment sensors…
…and based on the desired vehicle speed, determine an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle;
determine a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration; and 
determine if the lateral acceleration error exceeds a lateral acceleration limit,…
However, in the same field of endeavor, vehicle control, Kang teaches:
…operate the vehicle in an electronic steering mode of operation at a desired vehicle speed (see at least [0018], disclosing operating the vehicle drivetrain to facilitate effective operation of a vehicle at different speeds);
…in response to input from the one or more vehicle environment sensors (see at least [0028], disclosing a lateral acceleration sensor 52 that detects lateral acceleration of the vehicle; see also [0003], disclosing determining the lateral acceleration based upon the wheel steering angle)…
…and based on the desired vehicle speed, determine an actual lateral acceleration of the vehicle (see at least [0031-0034], disclosing determining lateral acceleration based on at least vehicular speed)…

Furthermore, in the same field of endeavor, vehicle control, Lin teaches:
…and a predicted lateral acceleration of the vehicle (See at least [0030], disclosing a desirable lateral acceleration, i.e. a predicted lateral acceleration);
determine a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration (See at least [0030], disclosing determining an error between a desirable lateral acceleration and the actual lateral acceleration); and
 determine if the lateral acceleration error exceeds a lateral acceleration limit (see at least [0030], disclosing determining if the error is above a threshold),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans and Kang to include determining a desirable lateral acceleration and an error between the desired and actual lateral accelerations.  One would have been motivated to make this modification in order to set a control flag and warn the driver that an active control system on the vehicle is taking action, as described in at least [0002] of Lin, and therefore provide convenience to the operator of the vehicle.

Regarding claim 2, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1, wherein the crab steering correction angle is adjusted by an operator correction factor (Diekhans: See at least Fig. 13; Col. 11, lines 33-67; Col. 12, lines 1-.

Regarding claim 3, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1, wherein the crab steering correction angle includes a front axle steering angle and a rear axle steering angle (Diekhans: See at least Fig. 2; Col. 7 lines 4-17, disclosing crab steering mode, i.e. turning the front and rear wheels by a given amount, i.e. the given amount is a crab steering correction angle that includes a steering angle for both front and rear wheels), the front axle steering system configured to adjust to the front axle steering angle and the rear axle steering system configured to adjust to the rear axle steering angle (Diekhans: see at least Fig. 7; Col. 8, lines 44-59, disclosing a hydrostatic multiple-axle steering system where steering cylinder 2 controls the front axle and steering cylinder 8 controls the rear axle).

Regarding claim 4, the combination of Diekhans, Kang and Lin teaches:
The system of claim 3, wherein the front axle steering angle is different from the rear axle steering angle (Diekhans: see at least Fig. 5; Col. 8, lines 17-31, disclosing compensating for a sideward pull arising at one axle only by correction of the characteristic curve pitch, i.e. a difference in front steering angle and rear steering angle. (see also Fig. 6, RA 9, disclosing a difference in steering angles for FA, i.e. front axle, and RA 9, i.e. rear axle; Col. 3, lines 49-53)).

Regarding claim 6, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1 (cited above), wherein the one or more sensors measure a yaw rate and an actual vehicle speed (Kang: see at least Fig. 3; [0028-0030, 0041], disclosing a yaw rate sensor 54 and wheel speed sensors 56-60).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kang.  One would have been motivated to make this modification in order to provide better stability control, as taught by Kang in at least [0002], thus increasing efficiency of the vehicle.

Regarding claim 7, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1(cited above), wherein the one or more sensors include a lateral accelerometer (Kang: See at least Fig. 3, element 52; [0028], disclosing a lateral acceleration sensor may comprise an accelerometer).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kang.  One would have been motivated to make this modification in order to provide better stability control, as taught by Kang in at least [0002], thus increasing efficiency of the vehicle.

Regarding claim 9, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1, wherein the front axle steering system includes at least two wheels, the rear axle steering system includes at least two wheels (Diekhans: see at least Fig. 7, disclosing two wheels for both the front and rear axles), 
wherein the one or more sensors measures a wheel slip condition of each of the wheels of the front axle steering system and the rear axle steering system (Kang: see at least Fig. 3; [0022-0024], disclosing detecting wheel slip for any front or rear wheel); and 
adjusting the crab steering correction angle based on the wheel slip condition being satisfied for any of the wheels (Kang: see at least Fig. 3; [0022-0024], disclosing the ESC controller automatically reacts to wheel slip, i.e. the beginning of wheel slip satisfies the wheel slip condition, to effectively steer the vehicle back to its intended path).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kang.  One would have been motivated to make this modification in order to provide better stability control, as taught by Kang in at least [0002], thus increasing efficiency of the vehicle.

Regarding claim 10, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1,…
The combination does not explicitly teach:
wherein the crab steering correction angle is between 0 and 15 degrees as measured relative to a longitudinal axis of each of the front axle steering system and the rear axle steering system.
The combination shows all elements per claimed invention as explained in the paragraph above.  However it is silent as to the specifics of the correction angle between 0 and 15 degrees. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provided to modified Diekhans with such angle between 0 and 15 

Regarding claim 11, Diekhans teaches:
A method of steering a vehicle, comprising:
operating the vehicle in an electronic steering mode of operation(see at least Col. 8, lines 44-67, disclosing operating the steering of the vehicle) wherein the vehicle includes a front axle steering system, a rear axle steering system, (see at least Figs. 7-12, disclosing a front axle steering FA and rear axle steering RA for an agricultural machine, i.e. a vehicle), one or more vehicle environment sensors (see at least Fig. 7, elements 4 and 11; Col. 8, lines 44-67, disclosing a measurement transducer 4 and 11, i.e. vehicle environment sensors), and a controller operatively coupled with the front axle steering system, the rear axle steering system, and the one or more vehicle environment sensors, wherein the controller is configured to (See at least Col. 10, lines 65-67; Fig. 11, disclosing a microprocessor 28 with microcontroller 29, i.e. a controller):
	…
detecting a lateral force on the vehicle (see at least Col. 8, lines 23-27, disclosing compensating for lateral force, i.e. at least detection of a lateral force on the vehicle; see also Col. 3, lines 30-44, disclosing compensating for downward-drift (also called sideward pull), i.e. due to lateral forces acting on the machine);
in response to detecting the lateral force (see at least Col. 8, lines 23-27, disclosing compensating for lateral force)…
…then turning both of the front axle steering system and the rear axle steering system to a crab steering correction angle (See at least Fig. 2; Col. 7, lines 4-17, disclosing crab steering mode, i.e. turning the front and rear wheels by a given amount, i.e. the given amount is the crab steering correction angle).
Diekhans does not explicitly teach:
…commanding the vehicle to operate at a desired vehicle speed;…
……in response to input from the one or more vehicle environment sensors…
…determining an actual lateral acceleration of the vehicle and a predicted lateral acceleration of the vehicle from the desired vehicle speed;
determining a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration; and 
determining if the lateral acceleration error exceeds a lateral acceleration limit,…
However, in the same field of endeavor, vehicle control, Kang teaches:
…commanding the vehicle to operate at a desired vehicle speed (see at least [0018], disclosing operating the vehicle drivetrain to facilitate effective operation of a vehicle at different speeds);…
…in response to input from the one or more vehicle environment sensors (see at least [0028], disclosing a lateral acceleration sensor 52 that detects lateral acceleration of the vehicle; see also [0003], disclosing determining the lateral acceleration based upon the wheel steering angle)…
… determining an actual lateral acceleration of the vehicle  (see at least [0031-0034], disclosing determining lateral acceleration based on at least vehicular speed)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kang.  One would have been motivated to make this modification in order to provide better stability control, as taught by Kang in at least [0002], thus increasing efficiency of the vehicle.
Furthermore, in the same field of endeavor, vehicle control, Lin teaches:
…and a predicted lateral acceleration of the vehicle (See at least [0030], disclosing a desirable lateral acceleration, i.e. a predicted lateral acceleration);
determining a lateral acceleration error by comparing the predicted lateral acceleration to the actual lateral acceleration (See at least [0030], disclosing determining an error between a desirable lateral acceleration and the actual lateral acceleration); and
 determining if the lateral acceleration error exceeds a lateral acceleration limit (see at least [0030], disclosing determining if the error is above a threshold),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans and Kang to include determining a desirable lateral acceleration and an error between the desired and actual lateral accelerations.  One would have been motivated to make this modification in order to set a control flag and warn the driver that an active control system on the vehicle is taking action, as described in at least [0002] of Lin, and therefore provide convenience to the operator of the vehicle.
claim 12, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 11…
	Regarding claim 13, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 11…
	Regarding claim 14, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 13…

Regarding claim 16, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 11…; and determining the actual lateral acceleration with the yaw rate and actual vehicle speed (Kang: see at least [0031-0034], disclosing determining lateral acceleration based on at least vehicular speed, and determining yaw rate). 
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans to incorporate the teachings of Kang.  One would have been motivated to make this modification in order to 

Regarding claim 17, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 11…

Regarding claim 19, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
The method of claim 11…

Regarding claim 20, the claim recites analogous language to claim 10 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
	The method of claim 11…

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans in view of Kang, Lin and further in view of Zhu (US 2014/0041884 A1).

	Regarding claim 5, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1,…

wherein the vehicle includes an articulated steering system between the rear and the front axle steering systems configured to laterally offset the rear axle steering system from the front axle steering system.
However, in the same field of endeavor, agricultural/working machines, Zhu teaches:
wherein the vehicle includes an articulated steering system between the rear and the front axle steering systems configured to laterally offset the rear axle steering system from the front axle steering system (see at least Fig. 3; [0026-28], disclosing a motor grader, i.e. a vehicle, with an articulated steering system, i.e. the front tires 60 are laterally offset with the rear tires 22 during crab steering).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the vehicle of modified Diekhans to include an articulated system as taught by Zhu.  One would have been motivated to make this modification in order to steer the vehicle to follow a curve without driving the rear wheels across an area inside the curve, and therefore increase side slop stability, as taught by Zhu in at least [0002-0004] of Zhu.

Regarding claim 15, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.
	Furthermore, the combination of Diekhans, Kang, and Lin teaches:
The method of claim 11…

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diekhans in view of Kang, Lin and further in view of Savaresi et al.  (US 2017/0247038 A1, hereinafter Savaresi).

Regarding claim 8, the combination of Diekhans, Kang and Lin teaches:
The system of claim 1,…
The combination does not teach:
wherein the one or more sensors measure a vehicle roll angle; and adjusting the crab steering correction angle based on the vehicle roll angle.
However, in the same field of endeavor, vehicle control, Savaresi teaches:
wherein the one or more sensors measure a vehicle roll angle (see at least [0034, 0043], disclosing determining static roll, i.e. a vehicle roll angle, and roll rate); and…
It would have been obvious to one of ordinary skill I the art, prior to the effective filing date of the claimed invention, to have modified the system of Diekhans, Kang and Lin, to incorporate determining vehicle roll, as taught by Savaresi.  One would have been motivated to make this modification in order to better account for the changes in lateral acceleration due to roll, as shown in at least Fig. 1c and [0060] of Savaresi, thus increasing efficiency.
Furthermore, it would have been obvious for one of ordinary skill to adjust the crab steering correction angle to account for the changes in lateral acceleration due to roll, as taught by Savaresi, thus increasing efficiency of the system.

Regarding claim 18, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

The method of claim 11…

Response to Arguments
Applicant's arguments filed August 20, 2021 have been fully considered but they are not persuasive. 
	In response to Applicant’s arguments that the combination of Diekhans and Kang would render Diekhans inoperable for its intended purpose, the Examiner respectfully disagrees.
	Applicant states that Kang discloses an entirely different technique to adjust the front and rear axles (see Remarks pg. 10).  However, Kang is not used for the purposes of adjusting the steering angle of the axles, as this limitation is taught by Dieckhans (see non-final Office Action pg. 10). Instead, Kang is utilized to teach determining an actual lateral acceleration of the vehicle… from the desired vehicle speed (as cited above).  Therefore, even if the alleged differences between Dieckhans and Kang are appropriate, e.g. the measurement of one wheel axle (front or rear) to adjust the other, the differences as argued are irrelevant to the combination and do not render Diekhans inoperable for its intended purpose.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kang offers motivation in at least [0002], stating “Use of the conventional feed-forward lateral acceleration value, however, can cause estimation errors in the stability control system, especially during operation of the vehicle at lower and/or higher speeds. The estimation errors can lead to control underactivation and/or control overactivation that adversely affects the ability of the stability control system to effectively reduce traction loss and/or reduce lateral instability”.  Therefore, as a problem with conventional methods is apparent, one of ordinary skill in the vehicle controls art would unquestionably turn to Kang to solve these problems and thus increase efficiency and accuracy of their system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al. (US 2019/0106113 A1), disclosing accurate measurement of yaw angles for a vehicle.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664